Citation Nr: 0317840	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a sleepwalking 
disorder.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from July 1943 to October 
1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for sleepwalking (claimed as a residual of a head 
injury incurred in military service).  

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) held at the RO in February 2003, a transcript 
of which is of record.


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that a 
sleepwalking disorder had its onset prior to the veteran's 
entrance into active military service, and that the 
sleepwalking disorder did not undergo an increase in severity 
during service.

CONCLUSIONS OF LAW

1.  The competent evidence of record clearly and unmistakably 
establishes that the veteran's sleepwalking disorder existed 
prior to his induction into service and was not aggravated 
during service; therefore, the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2002).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record also supports a specific finding 
that there was no increase in the veteran's sleepwalking 
condition during service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the August 
2002 Statement of the Case (SOC) and associated 
correspondence issued since the veteran filed his claim, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  He was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SOC issued in August 
2002.  In addition, the veteran was advised of the specific 
VCAA requirements in correspondence from the RO dated in 
April 2002.  Finally, as shown in the transcript, the 
undersigned VLJ discussed the VCAA with the veteran and 
representative at the Travel Board hearing, and the veteran 
indicated there is no further evidence to submit or attempt 
to obtain.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing VCAA 
notification).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

A review of the service medical records (SMRs) shows that no 
pertinent abnormality was noted on the induction examination 
in June 1943.  The veteran was hospitalized in September 
1943, because of walking in his sleep.  When seen in medical 
consultation, he related that he had walked in his sleep for 
as long as he could remember.  He gave history of having been 
struck in the back of the head in an automobile accident at 
the age of 5 years.  He said at home his brother would 
usually awaken him from his sleepwalking, but that he had 
wandered into the street.  He described suffering minor 
injuries such as scrapes and abrasions while sleepwalking 
prior to induction.  He stated that his sleepwalking episodes 
had occurred almost nightly at home, and that he thought it 
had been unchanged by military service.  He said he had 
walked in his sleep rather frequently since entering service, 
usually being awakened by others or by walking into a door.  
His admission had been precipitated by his climbing down a 
barracks fire escape before being awakened in a fall to the 
ground. 

The SMRs include a statement dated in October 1943 from EW, a 
Home Service Worker with the American Red Cross, who 
indicated that she had visited with the veteran's mother at 
the family's home, and was advised by her that the veteran 
had walked in his sleep since he was about six years old.  It 
was further noted that the veteran had been struck by an 
automobile at six years of age, and received a serious injury 
to the back of his head.  He had been under the care of a 
physician for about three weeks at that time, and had a 
resulting scar on his head.  She further stated that the 
veteran had walked in his sleep every night during the week 
of his induction into service.

The veteran was observed sleepwalking on at least two 
occasions in the hospital.  The diagnosis was of 
somnambulism, and it was concluded that he was not qualified 
for military service.  He was issued a Certificate of 
Disability for Discharge (CDD), and discharged from service 
in October 1943, for somnambulism, manifested by a tendency 
to walk in his sleep.  

A VA examination report dated in August 1980 shows a 
diagnosis of sleepwalking disorder, by history.  

In his November 1997 statement, the veteran claimed that he 
was hit in the back of the head in 1942 during service, and 
that this had caused him to sleepwalk.  

In a November 1997 statement, the veteran's sister indicated 
that her brother had experienced no problem sleeping prior to 
his induction into the Armed Forces.  

VA treatment records show treatment for disabilities which 
are not currently on appeal.  

During his hearing before the undersigned, the veteran 
testified that prior to his enlistment into the Army he was 
unaware any sleepwalking disorder.  He reiterated that, 
during active service, he was struck on the back of the head 
with a rifle butt.  He said he was hospitalized for 
approximately a month and a half, but did not see any 
doctors.  No one told him anything until he was discharged 
from service.  He stated that he had not sought any post-
service treatment for a sleepwalking disorder.

III.  Legal Analysis 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2002).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, ___ Vet. App. ___, 
No. 00-2382 (June 6, 2003), has identified that apparent 
conflict between the statute and regulation, and the VA 
General Counsel has issued a precedential opinion, VAOPGCPREC 
No. ___-2003 (July 16, 2003), holding subsection 3.304(b) to 
be invalid insofar as it requires a claimant to show an 
increase in severity of the claimed disorder before VA's duty 
under the second prong of the rebuttal standard applies.  In 
conformity with the Court's analysis and the GC opinion, the 
Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 
F.3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, the Board believes that the evidence clearly 
establishes that a sleepwalking disorder existed prior to 
service.  The veteran served for less than four months on 
active duty.  When hospitalized and worked up for 
sleepwalking, he reported that he had walked in his sleep for 
as long as he could remember, at home.  He said he had 
sustained scrapes and abrasions while sleepwalking prior to 
induction.  He stated that his sleepwalking episodes had 
occurred almost nightly at home.  He provided his own opinion 
that his sleepwalking had been unchanged by military service, 
and  said he had walked in his sleep rather frequently since 
entering service.  

Moreover, when the military doctors sought information about 
the duration and extent of the veteran's sleepwalking, an 
American Red Cross Home Service Worker interviewed the 
veteran's mother and learned that the veteran had walked in 
his sleep since he was about six years old.  He had been 
struck by an automobile at six years of age, and received a 
serious injury to the back of his head.  The veteran's mother 
further stated that the veteran had walked in his sleep every 
night during the week just prior to his induction into 
service.

The CDD, issued in October 1943, shows a diagnosis of 
somnambulism, with the medical opinion that it had existed 
prior to induction.  Thus, in view of the foregoing 
contemporaneous evidence, the Board concludes that there is 
clear and unmistakable evidence that a sleepwalking disorder 
existed prior to service.

The next question the Board must address is whether the 
veteran's pre-existing sleepwalking disorder was aggravated, 
i.e., underwent a permanent increase in severity as a result 
of his military service.  As noted above, the pertinent 
regulations provide that, in order to establish service 
connection by way of aggravation, it must first be shown that 
there was an increase in severity of the condition during 
service.  

Having reviewed the complete record, the Board finds that 
there is no competent medical evidence showing that the 
veteran's sleepwalking disorder underwent a permanent 
increase in severity during his period of active duty.  As 
discussed herein, the service medical records document that 
the veteran was observed and discharged due a sleepwalking 
disorder.  The veteran's sleepwalking disorder was determined 
to have existed prior to service, and the evidence indicates 
that sleepwalking was a frequent pre-service event for many 
years, sometimes resulting in injuries to the veteran.  He 
himself said he thought the condition had not become worse in 
service.  The Board acknowledges that, as a layperson, the 
veteran is not competent to make medical pronouncements.  
However, sleepwalking is clearly a condition of which the 
affected individual would be aware (after being awakened).  
On the other hand, it is not a disorder for which a service 
entrance examination would routinely test or examine.  
Accordingly, we find that the credible statements of the 
veteran and his mother in 1943, as to the long duration and 
high frequency of sleepwalking episodes before his induction, 
and as to there having been no increase in frequency after he 
reported for active duty, are sufficient to establish that 
there was no increased manifestation of the condition in 
service.

Temporary or intermittent flare-ups of a pre-existing disease 
during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to symptoms, worsens.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  In this case, the service medical records 
are negative for any evidence of a worsening of the 
sleepwalking disorder.  

Even going beyond the pre-service existence/aggravation 
analysis, in order for the claimant to prevail on the issue 
of service connection, there must be medical evidence of a 
current disability; medical evidence (or in certain 
circumstances, lay evidence) of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, there is a serious question as to the existence 
of a current disability.  The only pertinent post-service 
medical evidence consists of a VA examination dated in August 
1980, 37 years after the veteran's separation from service.  
That record documented a sleepwalking disorder, only by 
history.  

The Board finds the absence of any documentation of medical 
treatment since the veteran's discharge from service in 1943 
to be significant and probative.  The veteran indicated in 
his hearing testimony that no one has told him of any 
sleepwalking episodes since service.  Thus, there is no 
evidence of continuity of symptomatology.  He has not sought 
any medical treatment for a sleepwalking disorder.  The 
evidentiary record reveals no record of any treatment for a 
sleepwalking disorder.  For his part, the veteran has no 
current complaints of a sleepwalking disorder.  Furthermore, 
the record does not include medical evidence, or any medical 
opinion, which etiologically links any current sleepwalking 
disorder and the veteran's service for less than four months 
in 1943.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

As noted, the veteran lacks the professional expertise 
necessary to provide meaningful evidence as to the matters of 
medical causation and aggravation in conjunction with his 
claimed disability.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, with no medical 
evidence of the present existence of a sleepwalking disorder, 
there is no disability which could be service connected.

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran's claimed sleepwalking 
disorder was not incurred in or aggravated during service.  
Thus, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a sleepwalking disorder 
is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

